Citation Nr: 1519234	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-26 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to a right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In the March 2012 rating decision, the RO also granted the Veteran's claim of service connection for a right shoulder disability, rated as 10 percent disabling, and denied the claim of entitlement to service connection for bilateral hearing loss.  In his April 2012 notice of disagreement, the Veteran only expressed disagreement with the denial of entitlement to service connection for a left shoulder disability.  Accordingly, the Veteran did not perfect an appeal as to any other issue adjudicated in the March 2012 rating decision, and thus, those issues are not currently before the Board.

In April 2014, the Veteran presented testimony in a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is contained on the Virtual VA paperless claims processing system.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system also contains VA treatment records from the Sioux Falls VA Healthcare System dated October 2011 to September 2012; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.


	(CONTINUED ON NEXT PAGE)



FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current left shoulder disability is related to his active duty service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a left shoulder disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first element under Shedden is met.  A rotator cuff tear and arthritis of the left shoulder have been diagnosed.  See, e.g., November 2012 VA examination report (citing a November 2011 VA MRI report).

The Board finds the second element under Shedden is also met.  

The Veteran contends that during his active duty service, both of his shoulders began popping and clicking in certain ranges of motion, and that he experienced some pain.  See April 2014 videoconference hearing testimony.  The Veteran contends that the popping, clicking, and pain in both shoulders were due to the wear and tear on his shoulders from physical training, to include Kipping pull-ups, in which he would swing his body forward as he would come down, and then pull himself up again.  The Veteran stated he learned this pull-up form in the service, and became so good at the technique that he could perform 50 pull-ups at a time.  See id.  The Veteran reports that he sought treatment during active duty for his right shoulder only because he was right-handed, and therefore the extra use of his right arm caused more intense pain in his right shoulder, and he needed documentation for his superiors in order to let it rest.  See id.; see also September 2013 VA Form 9.

In a November 1997 service treatment record, the Veteran complained of pain in his right shoulder for two months.  The physician noted the Veteran's report that the pain began with physical training, and had not resolved; popping in the shoulder was noted upon examination.  In a November 1997 x-ray report, pain and occasional popping in the Veteran's right shoulder were noted.  In a December 1997 physical therapy consultation, the physical therapist noted that the Veteran played multiple sports, and that his right shoulder pain was mainly aggravated with bench pressing, and with throwing.  Posterior cuff strain and tendonitis were diagnosed.  Upon the Veteran's January 1998 separation examination, the examiner marked the Veteran's upper extremities as "abnormal," and noted pain with restricted abduction and external rotation.  The examiner listed the diagnosis of rotator cuff injury, but stated it was not considered disabling.  The January 1998 separation examiner did not specify to which shoulder the examination findings pertained.  In his January 1998 report of medical history, the Veteran reported a painful or "trick" shoulder, and the examiner noted tendonitis in the Veteran's right shoulder.

The Veteran is competent to describe the symptoms he experienced in his left shoulder during his active duty service, as well as to report the physical training activities in which he participated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Further, the Board finds the Veteran's reports credible, as he has consistently described pain and popping in his left shoulder during active duty service, and that it began with his physical training exercises.  See, e.g., April 2014 videoconference hearing testimony; September 2013 VA Form 9.  

The Board finds the Veteran's description of the repetitive motion physical training activities, including pull-ups, are consistent with activities the Veteran would have been required to perform as part of his active duty service.  Further, the Board notes that the Veteran's service-treatment records tied his complaints of popping and pain in his right shoulder to physical training and bench pressing, which would have affected both of his shoulders.  See also November 2012 VA examination report ("Events in service which precipitated his shoulder condition, including his physical training activity should affect both of his shoulders equally....").  Accordingly, considering the totality of the evidence of record, the Board finds that it is at least as likely as not that there was an in-service incurrence of an injury to the Veteran's left shoulder.

Finally, the Board finds the third element under Shedden, a nexus between the in-service injury and the current disability, is also satisfied.

In his initial visit to a primary care physician at the Sioux Falls VA Healthcare System in October 2011, the Veteran reported pain with popping in both of his shoulders for 13 years, and described chronic pain on and off since his separation from service, with flare-ups.  Upon his VA orthopedics consultation in December 2011, the Veteran again reported bilateral shoulder pain for 13 years.

Upon VA examination in February 2012, the Veteran reported his shoulder pain began when he was enlisted and began doing the "kip" pull-ups.  The Board notes that the February 2012 VA examiner was asked by the RO to focus solely on the Veteran's right shoulder.  See February 2012 VA examination request.  In a February 2012 statement, the Veteran noted that his shoulder MRIs showed the same condition in both his right and left shoulder of partially torn tendons and bone spurs.  See also June 2013 VA primary care note (noting bilateral shoulder pain off and on for about 15 years, with bone spurs and a torn tendon bilaterally).

Upon VA examination in November 2012, the VA examiner noted the Veteran's contention that both of his shoulders bothered him during his active duty service, to include a popping sensation in both shoulders, and that his service treatment records only reflected treatment for his right shoulder because the Veteran is right handed and his right shoulder symptoms and pain came on first.  Further, the VA examiner noted the Veteran's contentions regarding the Kipping pull-ups, and that the Veteran had no injuries to his shoulders before, during, or after service.  The VA examiner noted the Veteran's report of chronic bilateral shoulder pain for 15 years.  Further, the VA examiner noted that the Veteran reported upon his vesting examination to the Sioux Falls VA Healthcare System that he had chronic bilateral shoulder pain for the last 13 years.

The November 2012 VA examiner diagnosed shoulder arthritis and rotator cuff tears in both of the Veteran's shoulders.  The November 2012 VA examiner opined, "It is at least as likely as not that the Veteran's current left shoulder condition is related to any activity that occurred during his four year period of active service."  The examiner noted he reviewed the Veteran's claims file and his VA treatment records, and stated he found the Veteran's history and findings "to be very credible."  The VA examiner noted the evidence of record, and concluded:

On the one hand, there is no proof in his service treatment records at the time of active duty that he was having left shoulder problems, but he admits that he was right handed and was more active with his right side...The Veteran contends that he has the same condition in his left shoulder as he has in his right shoulder and this is confirmed by bilateral [s]houlder plain x[-]rays and MRI[]s.  Events in service which precipitated his shoulder condition, including his physical training activity should affect both of his shoulders equally and especially activity that involves repetitive pullups [sic] as a possible causative factor.  There is no history of falls or definitive injury to either shoulder.  He reports pain now with doing pullups and with lifting objects away from his body, or any overhead reaching or lifting...I would feel that bilateral strenuous activity of that sort, using both shoulders should have equal impact on his right and left shoulders[] despite the fact that there is no proof of left shoulder problems in service.

The November 2012 VA examiner's opinion considers the totality of the evidence of record, including the lay evidence offered by the Veteran, as a basis for his conclusion, and accordingly, the Board affords the November 2012 VA examination opinion a high weight of probative value.

In an August 2013 addendum opinion, the November 2012 VA examiner states that he re-reviewed the Veteran's claims file, as well as his November 2012 opinion.  The VA examiner stated that his November 2012 comments "were in error," because he "ascribed service treatment notes to involve the left shoulder, when they should have been connected with the right shoulder condition only."  The VA examiner went on to note that the Veteran's service treatment records do not contain any mention of an injury or condition of the left shoulder.  The examiner again noted the Veteran's contention that he developed symptoms in both of his shoulders during service.  However, in his August 2013 opinion, the VA examiner stated that it is less likely as not that either of the Veteran's left shoulder diagnoses was caused by repetitive use during his active duty service, concluding, "After careful re-evaluation and attention to his service medical records, my previous opinion is amended based on lack of medical evidence in his service treatment records of a left shoulder condition during [his] period of active duty service and that there is no medical evidence of left shoulder problems, injury or evidence of repetitive use/injury of the left shoulder that occurred during military service...."

First, the Board notes that the VA examiner's November 2012 opinion did not indicate that there was any record of a left shoulder condition of treatment in his service treatment records; in fact the VA examiner specifically noted there was no proof in the service treatment records of a left shoulder condition.  Further, although the VA examiner notes the Veteran's contentions, the August 2013 negative addendum opinion is based solely upon a lack of medical evidence during or after service documenting a left shoulder injury or evidence of a repetitive use injury to the left shoulder.  The Veteran's lay assertions of left shoulder symptoms beginning in and continuing since service cannot be determined to lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As the August 2013 VA opinion appears to only consider a lack of contemporaneous medical evidence in the Veteran's service treatment records, the Board affords the August 2013 VA opinion a low weight of probative value.

Finally, the Board has considered the lay evidence offered by the Veteran.  This includes his statements, in which he asserts that his left shoulder systems began during, and have continued since his active duty service.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, the Board finds that the Veteran is competent to identify the left shoulder symptoms he experienced during and since his active duty service, which support his current left shoulder diagnoses.  See, e.g., June 2013 VA primary care note (noting bilateral shoulder pain off and on for about 15 years, with bone spurs and a torn tendon bilaterally).  Further, the Board finds the Veteran's reports credible, as he has consistently reported to both VA and his VA treating providers that he has experienced left shoulder symptoms, including pain and popping, during and since his active duty service.  Accordingly, the Board affords the Veteran's statements weight of probative value as to whether his current left shoulder disability is related to the left shoulder symptoms he experienced in service.  

As the evidence for and the evidence against the Veteran's claim is at the least in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's active duty service and his current left shoulder disability.  Accordingly, the Board finds that a grant of service connection is warranted for a left shoulder disability.


ORDER

Entitlement to service connection for a left shoulder disability is granted.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


